Citation Nr: 1213274	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-18 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the Evergreen Hospital Medical Center, in Kirkland, Washington, for the period extending from February 6, 2008, to February 9, 2008. 

(The issue of entitlement to an effective date earlier than February 8, 2010, for service-connected coronary artery disease, status-post myocardial infarction is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from letter decisions of the Department of Veterans Affairs (VA) Puget Sound Healthcare System in Seattle, Washington, which denied reimbursement or payment for the cost of private medical services provided to the Veteran at the Evergreen Hospital Medical Center, in Kirkland, Washington, for the period extending from February 6, 2008, to February 9, 2008. 

In March 2010, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ), referred to as a Travel Board hearing, at the VA Regional Office (RO) in Seattle, Washington.  A copy of the hearing transcript is of record and has been reviewed. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The appeal is REMANDED to the VAMC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to reimbursement for the cost of private medical services provided at the Evergreen Hospital Medical Center, in Kirkland, Washington, for the period extending from February 6, 2008, to February 9, 2008. 

Payment or reimbursement for emergency services for non service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; and

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); and

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); and

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; and

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; and 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; and

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); and

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002. 

These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

Here, the Veteran's application was denied by the VAMC pursuant to subparagraph (e) because he had not received health care or services from VA within a 24-month period.  However, at his March 2010 Travel Board hearing, the Veteran testified that on February 4, 2008, he received treatment at the VA Valor Community Based Outpatient Clinic in Bellevue, Washington.  Specifically, he asserted that he felt dizzy and nauseated while enrolling at the VA clinic and a medical professional took his vital signs and blood pressure prior to determining that there were no major problems.  

However, of interest is the Veteran's pending claim, the subject of a separate decision, of entitlement to an effective date earlier than February 8, 2010, for service-connected coronary artery disease, status-post myocardial infarction.  It is possible that, pending adjudication of such earlier effective date claim, the Veteran's reimbursement claim could be considered using alternative regulations.  Specifically, such regulations contemplate reimbursement for unauthorized care for service-connected disabilities, and it remains that the Veteran's coronary artery disease, status-post myocardial infarction, may be determined to be service-connected at the time of his unauthorized care.

Under 38 U.S.C.A. § 1728 , the law provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances: 
(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services:  (1) for an adjudicated service-connected disability; (2) for nonservice-connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) for any disability of a Veteran who has a total disability permanent in nature, resulting from a service-connected disability; (4) for any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j) ; and 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. See 38 C.F.R. § 17.120. 

As with 38 U.S.C.A. § 1725, these criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson, 1 Vet. App. 334.

The United States Court of Veterans Appeals has held that two issues are 'inextricably intertwined' where they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board is of opinion that in light of the Harris decision, the issue of entitlement to an effective date earlier than February 8, 2010, for service-connected coronary artery disease, status-post myocardial infarction should be resolved prior to final appellate consideration of the issue of entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the Evergreen Hospital Medical Center, in Kirkland, Washington, for the period extending from February 6, 2008, to February 9, 2008.  See also Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Therefore, in order to accord the Veteran every consideration with respect the present appeal, and to ensure that the Veteran is provided with due process of the law, the Board determines that it is necessary to send the case to the RO for development.  When the RO has made its determination regarding the claim of entitlement to an effective date earlier than February 8, 2010, for service-connected coronary artery disease, status-post myocardial infarction, it must notify the VAMC of its decision.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should contact the RO to ascertain the decision made as to the Veteran's claim of entitlement to an effective date earlier than February 8, 2010, for service-connected coronary artery disease, status-post myocardial infarction.  If the RO has not made such a determination yet, the VAMC must hold this case in abeyance until informed of such determination.  

2.  After receipt of the RO's decision made as to the Veteran's claim of entitlement to an effective date earlier than February 8, 2010, for service-connected coronary artery disease, status-post myocardial infarction resolution of the all of the above has been accomplished, the VAMC should readjudicate the Veteran's claim of entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the Evergreen Hospital Medical Center, in Kirkland, Washington, for the period extending from February 6, 2008, to February 9, 2008, to include consideration of both 38 U.S.C.A. § 1728 and § 1725.  
If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for a response.  If the claim is returned to the Board, the VAMC must make certain that the Veteran's claims file and reimbursement file are both forwarded to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



